Order granting alimony and counsel fees reversed upon the facts, without costs, and motion denied, without costs, with leave to plaintiff to renew. In the absence of a categorical denial of the charges contained in the counterclaim, the interposition of a reply denying those charges, and a statement by plaintiff that she intended in good faith to defend herself in this action against those charges, the plaintiff was not entitled to alimony. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.